
	

115 S1349 IS: Leadership Recognition Act
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1349
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2017
			Mrs. Ernst (for herself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide that the rate of military basic pay for the Senior Enlisted Advisors to the commanders
			 of the combatant commands shall be equivalent to the rate of military
			 basic pay for the Senior Enlisted Advisor to the Chairman of the Joint
			 Chiefs of Staff, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Leadership Recognition Act. 2.Rate of military basic pay for the Senior Enlisted Advisors to the commanders of the combatant commands (a)In generalEffective for months beginning on or after January 1, 2017, the rate of monthly basic pay for the Senior Enlisted Advisors to the commanders of the combatant commands shall be equivalent to the rate of monthly basic pay for the Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff.
 (b)Conforming amendmentEffective with respect to months beginning on or after January 1, 2017, footnote 2 accompanying the enlisted members pay table in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2245; 37 U.S.C. 1009 note) is amended by striking or Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff and inserting Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff, or Senior Enlisted Advisor to the commander of a combatant command.
			3.Report on inclusion of additional senior enlisted members among enlisted members entitled to
			 elevated rate of military basic pay
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth an assessment of the advisability of including additional senior enlisted members of the Armed Forces among the most senior enlisted members of the Armed Forces who are entitled to an elevated rate of military basic pay by reason of footnote 2 accompanying the enlisted members pay table in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2245; 37 U.S.C. 1009 note) and related guidance (including the material commonly appearing as footnote 4 accompanying the annual military pay tables published by the Defense Finance and Accounting Service).
 (b)Members or categories of membersIf the Secretary determines that the inclusion of any additional enlisted members or categories of enlisted members as described in subsection (a) is advisable, the report under that subsection shall specify such additional members or categories of members.
			4.Modification of authority of President to determine alternative pay adjustment in annual basic pay
			 of members of the uniformed services
 (a)ModificationSection 1009(e) of title 37, United States Code, is amended— (1)in paragraph (1), by striking or serious economic conditions affecting the general welfare;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and—
 (1)if the date of the enactment of this Act occurs before September 1 of a year, shall apply with respect to plans for alternative pay adjustments for any year beginning after such year; and
 (2)if the date of the enactment of this Act occurs after August 31 of a year, shall apply with respect to plans for alternative pay adjustments for any year beginning after the year following such year.
